Exhibit 10.2
FIRST AMENDMENT TO ADMINISTRATIVE SERVICES AGREEMENT
BETWEEN
TRINITY LIFE INSURANCE COMPANY
AND
INVESTORS HERITAGE LIFE INSURANCE COMPANY
Pursuant to mutual agreement by both parties, the original administrative
services agreement between these two parties dated January 11, 2007 is amended
as follows:
Section 11 —Term and Termination shall now be amended to allow that this
administrative agreement will automatically terminate will respect to further
processing services upon the date of successful merger of Trinity Life Insurance
Company (“TLIC) into First Life America Corporation (“FLAC”), assuming that an
administrative agreement between FLAC and Investors Heritage Life Insurance
Company is in place.
Further, any services required to account and report on previously processed
TLIC operations as well as work performed in combining TLIC and FLAC subsequent
to this merger and contract termination will be billed to FLAC or its designated
affiliate based on an hourly rate for time involved as negotiated and mutually
agreed upon at the time of service.

                          TRINITY LIFE INSURANCE COMPANY (“TLIC”)              
 
 
                        By:   /s/ Gregg Zahn   By:   /s/ Sherman Lay            
         
 
  Title:   President, CEO       Title:   CFO    
 
                        Date: 6/16/2009   Date: 6/10/2009    
 
                        INVESTORS HERITAGE LIFE INSURANCE COMPANY
(“ADMINISTRATOR”)    
 
                        By:   /s/ Raymond Carr   By:   /s/ Harry Lee Waterfield
II                      
 
  Title:   VP and CFO       Title:   President    
 
                        Date: 6/10/2009   Date: 6/10/2009    

 

